United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3294
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Amy Marie Cox,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 21, 2012
                                 Filed: March 27, 2012
                                  ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Amy Cox challenges the below-Guidelines-range 30-month prison sentence
that the district court1 imposed after she pleaded guilty to conspiring to commit mail
and wire fraud, in violation of 18 U.S.C. §§ 1341, 1343, and 1349. Her counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in applying a 2-level increase pursuant to
U.S.S.G. § 2B1.1(b)(9)(B) (where substantial part of fraudulent scheme was


      1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
committed outside United States),2 and in denying a minor-role reduction under
U.S.S.G. § 3B1.2. She also argues that the length of the sentence was unreasonable
under the circumstances.

       We find no error in the district court’s application of the 2-level increase or in
the court’s denial of the minor-role reduction. See United States v. Rubashkin, 655
F.3d 849, 867 (8th Cir. 2011) (district court’s interpretation of Guidelines is reviewed
de novo, and its factual findings are reviewed for clear error). Cox contends that the
2-level increase does not apply, because her criminal conduct occurred within the
United States. The evidence, however, shows that Cox received packages and money
transfers from overseas, sent some proceeds of cashed counterfeit instruments to
recipients overseas, and engaged in international communications with co-
conspirators. We agree with the district court that a substantial part of the fraudulent
scheme occurred outside the United States. See United States v. Singh, 291 F.3d 756,
761-62 (11th Cir. 2002) (defendant need not personally take action from outside
United States for enhancement to apply, in part due to well-established principle that
act may be imputed from one co-conspirator to another). The evidence also supports
the district court’s finding that, because Cox was an integral part of the scheme and
was deeply involved in it, she was not entitled to a minor-participant reduction. See
U.S.S.G. § 3B1.2(b), cmt. (n.3(A)) (section provides adjustments for defendant who
plays part in offense that makes him substantially less culpable than average
participant). As to the reasonableness of the sentence, we find nothing indicating that
the court overlooked or misapplied a relevant 18 U.S.C. § 3553(a) factor, gave
significant weight to an improper or irrelevant factor, or committed a clear error of
judgment in weighing appropriate factors. See United States v. Saddler, 538 F.3d
879, 890 (8th Cir. 2008).


      2
      This guideline provision has been moved to U.S.S.G. § 2B1.1(b)(10)(B) in the
2011 version of the United States Sentencing Guidelines which went into effect a few
weeks after Cox's October 2011 sentencing.

                                          -2-
      We have independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), and have found no nonfrivolous issue. Accordingly, we affirm the
judgment and grant counsel leave to withdraw, subject to counsel informing Cox
about procedures for seeking rehearing and petitioning for a writ of certiorari.
                       _____________________________




                                      -3-